972 So.2d 892 (2008)
Felix CARDENAS-CASANOVA, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D07-0559.
District Court of Appeal of Florida, First District.
October 25, 2007.
Rehearing Denied January 28, 2008.
*893 Felix Cardenas-Casanova, pro Se, Petitioner.
Kim M. Fluharty, General Counsel, and Connie Lynn Beach, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
DENIED. Dornau v. Fla. Parole & Prob. Comm'n, 420 So.2d 894 (Fla. 1st DCA 1982).
BARFIELD, WOLF, and HAWKES, JJ., concur.